Citation Nr: 1512613	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent of posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION


The Veteran had active service from December 1967 to August 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement in June 2010 and was provided with a statement of the case in June 2012.  The Veteran perfected his appeal with an August 2012 VA Form 9.  On his VA Form 9 the Veteran restricted the issue to entitlement to an initial rating in excess of 30 percent for PTSD.  

The Veteran testified at a Board Central Office hearing in March 2013 and a copy of that transcript is of record.  The Veteran subsequently submitted additional evidence with a waiver of RO consideration. 

Additionally, as will be discussed below, the Board assumes appellate jurisdiction over the Veteran's informally raised and inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Veteran's Virtual Benefits Management System (VBMS) file reveals a November 2013 statement from the Veteran.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated June 2009 to June 2012 and the March 2013 hearing transcript.  

The issues of entitlement to an increased rating for residuals of a traumatic brain injury (TBI) with headaches; entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD; and entitlement to an earlier effective date for the grant of service connection for PTSD, to include as due to clear and unmistakable error in the February 2010 rating decision have been raised by the record at the March 2013 Board hearing and March 2013 and November 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is more severe than reflected by his current disability rating.  Additionally, the Veteran contends that he is unemployable due to his service-connected PTSD.  See March 2013 Board hearing pg. 15; see also March 2013 Representative Statement.  

At the March 2013 Board hearing the Veteran testified that he believed his PTSD symptoms had worsened since his last VA examination in January 2010.  See Board hearing transcript pgs. 21 and 28.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of PTSD.  See Snuffer v. Gober 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]). 

Finally, the Veteran Board finds that the claim for a TDIU is inextricably intertwined with the issues being referred above and the issue being remanded herein and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, any outstanding VA treatment records dated June 2012 to the present should be obtained.  

2. Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his PTSD. The claims folder should be made available for review and a notation of such should be noted. All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by the Veteran's PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided and any lay assertions of the Veteran must be considered and discussed.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







